[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: APPLICATION FOR PREJUDGMENT REMEDY
The plaintiff seeks a prejudgment remedy of attachment to secure his claim against the defendants. To be entitled to the remedy, he must establish probable cause to sustain the validity of his claim. New England Ford Co, Ltd. v. DeMarkey, 213 Conn. 612,619 (1990).
The plaintiff has shown that defendant Marc F. Evans represented that the Turner Mark III was in sufficienty good condition to be race ready. If the car had been in such condition, it would have been worth approximately $ 30,000.00. The car was not race ready. It was worth only $15,000.00. The plaintiff has established probable cause for a case of fraud by nondisclosure. Wedig v. Brinster. 1 Conn. App. 123, 130 (1983).
A prejudgment remedy to attach the real property of Marc F. Evans at 1495 Westport Turnpike, Fairfield, may issue- in the amount of $15,000.00.
THIM, JUDGE